{¶ 26} I concur in the majority's conclusion that the state denied appellant his right to a speedy trial.
 {¶ 27} I write separately to indicate that pursuant to Crim.R. 7(D), at any time before, during or after the trial of this matter, the state could have moved to amend the traffic ticket complaint. Such an amendment would have been permissible, under Crim.R. 7, because it would not have changed the name or identity of the crimes charged, but merely enhanced the citation based upon any prior offenses.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Muskingum County Court is reversed and the charges against appellant ordered dismissed. Costs assessed to appellee.